The opinion of the Court was delivered by
Martw, J.
The plaintiff is appellant from a judgment sustaining the defendant’s plea to the jurisdiction of the court, on the grounds that he was sued as the curator of Rillieux, an absentee, for a debt of the latter, and the action could not be brought in any other than the Parish or District Court.
The appellant has relied on the Code of Practice, 925, 963 and 964. The Civil Code, 53, and the 14th section of the act of Assembly of 1828, p. 156.
It appears to us that the court did not err. The Code of Practice, 963, vests in Courts of Probates, exclusively, the appointment of curatorsof absentees; the next article prescribes to other courts in which an absentee has a suit, to ■appoint him a curator ad hoc, and we find nothing that can avail the plaintiff in article 925. The Civil Code, in the part cited, imposes on curators of absentees, all the obligations, responsibilities and mortgages, to which tutors are subjected. Hence they are to render an account of their administration in the Court of Probates. It would be, in our- opinion, too forced a construction of the Code, to infer from this circumstance, that they are sueable in that court. It is not shown, that tutors are, except in cases of debts of their minors, resulting from the compliance of a successor, with the benefit of an inventory.
*28The act of 1828, cited, relates only to curators of vacant if there could be any doubt of this, it would vanish on a recurrence to the French text, of the 14th section, which uses the words, curafeurs des successions.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.